Citation Nr: 1759628	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) rated 30 percent disabling prior to April 20, 2017, and 50 percent disabling thereafter.

2.  Entitlement to an initial increased rating for headaches of unspecified nature rated noncompensably disabling prior to December 17, 2015, and 30 percent disabling thereafter.

3.  Entitlement to an initial increased rating for allergic rhinitis rated noncompensably disabling prior to December 17, 2015, and 10 percent disabling thereafter.

4.  Entitlement to an initial increased rating for lumbar spine degenerative disc disease (DDD) and osteoarthropathy rated 10 percent disabling prior to December 17, 2015, and 40 percent disabling thereafter.

5.  Entitlement to an initial rating higher than 10 percent for radiculopathy, left lower extremity.

6.  Entitlement to an initial increased rating for right shoulder degenerative changes of the acromioclavicular joint, rated 20 percent disabling.  

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to August 2009, including service in the Southwest Theater of Operations during the Persian Gulf War.  He received the Combat Infantryman Badge (CIB) and Bronze Star Medal.

These matters came to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for major depressive disorder (30%), headaches (0%), allergic rhinitis (0%), right shoulder degenerative changes of the acromioclavicular joint (0%), and lumbar spine DDD with osteoarthropathy (0%), all effective September 1, 2009.  The RO denied entitlement to service connection for sleep apnea.

In a January 2013 rating decision, the RO assigned a 10 percent rating to the lumbar spine disability, effective September 29, 2009.  The RO also recharacterized the psychiatric disability as PTSD with MDD and continued the initial 30 percent rating.

In February 2015, the Veteran and his spouse testified at a Board hearing; the transcript is of record.

In October 2015, the Board remanded these matters.

In a January 2016 rating decision, the RO assigned a 10 percent rating to allergic rhinitis, a 40 percent rating to lumbar spine disability, a 20 percent rating to right shoulder disability, a 30 percent rating to headaches, and assigned a separate 20 percent ratings for radiculopathy, right upper extremity, and a separate 10 percent rating for radiculopathy, left lower extremity, all effective December 17, 2015.  As the rating assigned to radiculopathy, left lower extremity, is part and parcel of the lumbar spine disability issue, the Board took jurisdiction of this issue.  Although increased ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2017, the Board remanded these matters.

In a July 2017 rating decision, the 10 percent rating assigned to the lumbar spine disability was assigned effective September 1, 2009, rather than September 29, 2009; a 50 percent rating was assigned to PTSD with MDD, effective April 20, 2017; and, the 20 percent rating assigned to the right shoulder was assigned from September 1, 2009.  Again, although increased ratings were granted, the issues remain in appellate status , as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the period from September 1, 2009, the Veteran's PTSD with MDD has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, memory problems, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but without occupational and social impairment with deficiencies in most areas.  

2.  For the period from September 1, 2009, the Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on an average once a month over the last several months, but not productive of severe economic inadaptability.

3.  For the period prior to December 17, 2015, allergic rhinitis is manifested by a runny nose and hoarseness, but without nasal polyps or obstruction of the nasal passage.

4.  For the period from December 17, 2015, allergic rhinitis is not manifested by nasal polyps.

5.  For the period from September 1, 2009 to February 4, 2015, lumbar spine DDD and osteoarthropathy is not manifested by forward flexion less than 60 degrees, but is manifested by limitation of motion with pain and functional impairment, without incapacitating episodes or favorable ankylosis of the spine.

6.  For the period from February 5, 2015, lumbar spine DDD and osteoarthropathy is manifested by flexion less than 30 degrees, without incapacitating episodes more than 6 weeks or unfavorable ankylosis of the spine.  

7.  From September 1, 2009, radiculopathy, left lower extremity, is manifested by moderate incomplete paralysis.  

8.  The Veteran's right shoulder degenerative changes of the acromioclavicular joint is not manifested by limitation of motion midway between side and shoulder level, nor manifested by recurrent dislocation of scapulohumeral joint, nor ankylosis of the scapulohumeral articulation.   

9.  Sleep apnea is not shown by the pertinent evidence.


CONCLUSIONS OF LAW

1.  For the period from September 1, 2009, the criteria for a 50 percent rating, but no higher, for PTSD with MDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411, 9434 (2017).

2.  For the period from September 1, 2009, the criteria for a 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8045, 8100 (2017).

3.  For the period prior to December 17, 2015, the criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2017).

4.  For the period from December 17, 2015, the criteria for a disability rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522.

5.  For the period from September 1, 2009 to February 4, 2015, the schedular criteria for a rating in excess of 10 percent for lumbar spine DDD and osteoarthropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2017).

6.  For the period from February 5, 2015, the schedular criteria for a 40 percent rating, but no higher, for lumbar spine DDD and osteoarthropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2014).

7.  For the period from September 1, 2009, the criteria for a 20 percent rating for radiculopathy, left lower extremity, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

8.  The criteria for entitlement to a rating in excess of 20 percent for right shoulder degenerative changes of the acromioclavicular joint have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5201 (2017).

9.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2009, the Veteran was provided notice with regard to his service connection claims, and thereafter service connection was established.  When a claim has been granted and there is disagreement as to "downstream" questions, such as increased ratings, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Regarding the duty to assist, the evidence of record contains VA treatment records and lay statements and testimony from the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the service connection and increased rating claims.  The Veteran was afforded VA examinations with regard to his claims which will be discussed in detail below.  

Initial increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

With regard to the lumbar spine and left shoulder, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD with MDD

PTSD with MDD is rated 30 percent disabling from September 1, 2009 to April 19, 2017, and 50 percent disabling from April 20, 2017.

With regard to the rating criteria for PTSD with MDD (Diagnostic Codes 9411/9434), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

Pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, an evaluation of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).  VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was initially certified to the Board on August 6, 2013, thus consideration will be given to the both the DSM-IV and DSM-V criteria.  

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 
70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); 
or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 
GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

For the entire period contemplated by this appeal, the Board finds that a disability rating of 50 percent is warranted as the evidence of record shows occupational and social impairment with reduced reliability and productivity.  While all of the symptoms contemplated by a 50 percent rating are not shown, based on review of the VA examination reports and VA treatment records, the Veteran's overall disability picture manifests in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, and difficulty in maintaining effective work and social relationships.  

The June 2009 VA examination reflects low energy, difficulty concentrating, problems sleeping, suspiciousness, and isolation with abnormal affect and mood and an appearance of being depressed on a near continuous basis, but he denied panic attacks, memory problems, impaired judgment and difficulty in establishing and maintaining effective work and social relationships.  His speech was normal and there were no delusions or hallucinations.  Regarding relationships, the examiner noted that they were good with his mother and father and he got along well with his two sisters and brother.  The report also reflects that he had a good relationship with his wife and children.  The examiner assigned a GAF score of 50 indicative of serious symptoms.  

A December 2009 VA mental health assessment reflects flattened affect, depressed mood, and slow and low speech.  He was depressed/sad and tired during the session.  He reported depressed mood, anhedonia, sleep problems, fatigue, difficulty concentrating, irritability, and poor appetite.  He also exhibited nightmares, intrusive memories, irritability, hypervigilance, depressed and anxious mood, avoidance, guilt, and emotional numbness.  The examiner characterized his symptoms as moderate.  02/16/2010 Legacy Content Manager Docments (LCMD), CAPRI at 21-23.  

A February 2012 VA mental health progress note reflects a depressed mood and blunted affect.  The Veteran denied current and past suicidal, homicidal, auditory, and visual hallucinations.  The examiner characterized his PTSD/MDD as moderate borderline severe.  03/22/2017 CAPRI at 170.

A March 2012 VA mental health evaluation reflects that his PTSD was characterized as moderate borderline severe due to depression.  Id. at 167.

The March 2012 VA examination report reflects symptoms of insomnia, anhedonia, irritability, and decreased energy.  Mental status examination showed depressed mood, and restricted affect.  Suspiciousness was absent, concentration was normal, and panic attacks were absent.  He has difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He has markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and restricted range of affect.  The examiner noted that his PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  It was noted that he no longer enjoys going out to dinner or to the carnival, feels that he is unable to show his feelings, has nightmares and problems sleeping, and is hypervigilant.  

At the Board hearing, the Veteran testified that he is easily startled, does not trust people, does not like going out in public, and flattened effect.  02/05/2015 Hearing Testimony at 10-11.  He experienced nightmares and sleep impairment.  Id. at 12.  He testified that he has flashbacks, mild memory loss and problems understanding complex commands.  Id. at 14.  Sometimes he has impaired judgment, and has disturbances of motivation or mood.  Id. at 14-16.  The Veteran's spouse testified that several times a month the Veteran will be violent in his sleep.  Additionally, she testified that her relationship with the Veteran has become more strained because he is often snappy.

It is not necessary that all of the criteria for a 50 percent rating be shown.  The Board finds that based on the Veteran's overall disability picture and resolving doubt for the Veteran, the criteria for a 50 percent evaluation have been met since September 1, 2009.  

However, the Board finds that a 70 percent rating is not warranted for any period contemplated by this appeal.  Occupational and social impairment with deficiencies in most areas is not shown when viewing his total mental disability picture.  The competent and probative evidence of record also weighs against showing various other symptomatology, such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or, an inability to establish and maintain effective relationships.  Indeed, the Veteran has consistently denied suicidal ideation or hallucinations.  See 03/22/2017 CAPRI at 168, 170.  Likewise, at the Board hearing the Veteran specifically denied being in a state of near continuous panic or depression that affects his ability to function independently, appropriately or effectively with his co-workers or in the work environment.  02/05/2015 Hearing Testimony at 11.  He also denied persistent thoughts of hurting himself or others.  Id. at 17.  The Veteran stated that he sometimes has difficulty in adapting to stressful circumstances, including work or work-like settings.

Additionally, the Board notes that the April 2017 VA examination reflects irritability, anxiety, with constricted affect, but without impaired thought process/content, no delusions, good judgment and insight, and no hallucinations.  There were no homicidal/suicidal thoughts.  His impulse control was good and there were no memory problems.  While acknowledging that the examiner checked the box for 'near continuous panic or depression affecting the ability to function independently, appropriately and effectively, such is not consistent with the findings contained within the examination report.  Indeed, the examiner characterized his symptoms as moderately-severe with tiredness and no energy.  There have been no objective findings of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or, an inability to establish and maintain effective relationships.  

Based on the foregoing medical and lay evidence, to include the treatment records, hearing testimony, and examination reports, the Board finds that social and occupational impairment with deficiencies in most areas have not been more nearly approximated over the course of the period on appeal.  

Headaches

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a noncompensable evaluation is warranted for migraines with less frequent attacks; a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 
2 months over last several months; a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months; and, a 50 percent rating is appropriate with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 
1 Vet. App. 334   (1991); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50-percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Board notes that § 4.7 is not applicable to DCs that apply successive rating criteria, such as DC 8100.  It is successive because the criteria of each lower disability rating is included in the higher disability rating.

Additionally, the term "productive of severe economic inadaptability" is also not defined in veterans' law.  However, the Court has stated that this term is not synonymous with being completely unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (stating that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating").

The Veteran's headache disability is rated noncompensably disabling prior to December 17, 2015, and 30 percent disabling thereafter.

The July 2009 examination reflects complaints of migraine headaches which usually start behind both eyes and extend to the temples.  He experiences headaches with a frequency of three times a week, lasting for four to five hours.  He develops nausea, vomiting, and diarrhea sometimes and has taken acetaminophen for the condition.  He was also prescribed Rizatriptan.  He stays in bed and is unable to do anything during headaches.  The examiner diagnosed headaches of unspecified nature, brief in duration and managed with mild analgesics without complications.  07/22/2009 LCMD, C&P Exam (Occupational Medicine) at 2, 17.

A September 2009 VA treatment record reflects complaints of severe headaches for 5 months with nausea and blurred vision.  02/16/2010 LCMD, CAPRI at 54.  A September 2009 emergency room note reflects a history of migraines.  The onset of his headache was 2 days prior which occurs twice a week that responds to Ibuprofen and Maxalt.  He reported photophobia and nausea.  Id. at 60.  

The December 2015 VA examination reflects the Veteran complaints of excruciating headache pain, with throbbing around the eyes and temples, rated an 8 on a 10 point scale.  He reported prostrating attacks once every three weeks.  Due to headaches he would have to leave work early 3 times in the past year.  Also he reported he had to be absent from work 3 times in the past year.  His headaches last 8-12 hours, once every three weeks.  His headaches are associated with light/sound intolerance, blurry vision and nausea.  He does not experience vomiting, weakness or dizziness.  Medicine provides minimal help to headaches and is well tolerated.  The examiner noted the following symptoms associated with his headaches:  constant head pain, pulsating or throbbing head pain, pain on both sides of the head, pain worsens with physical activity, nausea, vomiting, sensitivity to light, sensitivity to sound, and blurry vision.  The Board notes that in the medical history section of the report it was noted that the Veteran did not have vomiting; however, such was noted under the symptoms section of the report.  The Board finds that this discrepancy does not make the examination in adequate when view in total and in consideration of the other available relevant medical and lay evidence.  Additionally, this report reflects that the duration of typical head pain is 1 to 2 days and the location of typical head pain is both sides.  He has characteristic prostrating attacks of migraine headache pain once every month.  He does not have prostrating and prolonged attacks of migraine headache pain productive of severe economic inadaptability.  He worked full time as a security escort. 

Unfortunately, the July 2009 VA examination report does not specifically address the rating criteria, such as whether the Veteran suffers from characteristic prostrating attacks occurring on an average once a month over the last several months.  However, as detailed hereinabove, the Veteran subjectively complained of experiencing headaches three times per week, lasting for four to five hours, and reported experiencing nausea, vomiting, and diarrhea.  The Veteran's subjective complaints are consistent with the subjective and objective findings contained in the December 2015 VA examination report.  Due to the subjective reports contained in the July 2009 examination report, the Board finds that the Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on an average once a month.  Thus, for the entire period contemplated by this appeal, the Board finds that a 30 percent disability rating is warranted pursuant to the diagnostic rating criteria for migraine headaches, 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board finds, however, that a rating in excess of 30 percent is not warranted for any period contemplated by this appeal.  The medical evidence on file does not show that the Veteran's migraine headaches are productive of severe economic inadaptability.  As detailed above, the December 2015 VA examiner noted that the Veteran was employed and that due to his headaches he had to leave work early 
3 days and had missed 3 days.  While acknowledging his absence from work, this does not amount to severe economic inadaptability.  The Board finds that such evidence weighs against a finding that the produced or capable of producing economic inadaptability.  For the above reasons, the Board finds that while a disability rating of 30 percent is warranted from September 1, 2009, and a rating in excess of 30 percent is not warranted for the Veteran's migraine headaches for any period contemplated by this appeal.  

Allergic rhinitis

Allergic rhinitis is rated noncompensably disabling prior to December 17, 2015, and 10 percent disabling from December 17, 2015, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well. 

Pursuant to Diagnostic Code 6522, the Board has determined that a 10 percent disability rating is not warranted for allergic rhinitis, as the objective medical evidence has not shown that the Veteran has allergic rhinitis with polyps nor greater than 50 percent obstruction of the nasal passage or complete obstruction on one side.  

The July 2009 examination reflects that the Veteran reported hoarseness of voice and runny nose associated with his rhinitis.  He uses Claritin for relief.  On examination, there was no sinus tenderness, and no sign of excessive secretion, purulent discharge or nasal obstruction.  There were no signs of active, acute or chronic disease of the nasopharyngeal passage.  07/22/2009 LCMD, C&P Exam (Occupational Medicine) at 4, 8.  A June 2009 complete paranasal sinus series reflects negative paranasal sinuses.  07/22/2009 LCMD, C&P Exam (Occupational Medicine) at 1.  

October 2010 and October 2011 VA treatment records reflect that allergic rhinitis is controlled on Claritin.  03/22/2017 CAPRI at 179, 229.

A December 2015 VA examination reflects that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, but with complete obstruction on the left side due to rhinitis with permanent hypertrophy of the nasal turbinates.  There was not complete obstruction on the right side, no polyps, and no granulomatous conditions.  On the left there is turbinate hypertrophy with pale, edematous mucosa and decreased air flow when compared with the right side.  There was no loss of part of the nose or others scars of the nose exposing both nasal passages nor causing loss of part of one ala nor obvious disfigurement.  

A June 2016 VA treatment record reflects allergic rhinitis controlled on Cetirizine.  03/22/2017 CAPRI at 7.  

For the period prior to December 17, 2015 (the date corresponding to the VA examination report) the Veteran's sinusitis is manifested by a runny nose and hoarseness.  In contrast, the probative and competent evidence does not reflect polyps or obstruction of the nasal passage.  Thus, a compensable rating is not warranted for his symptomatology associated with allergic rhinitis.  

For the period from December 17, 2015, the Veteran's rhinitis is manifested by complete obstruction on the left side with permanent hypertrophy of the nasal turbinates but without polyps.  

The Board has also given consideration to the rating criteria for sinusitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510; however, the medical evidence of record does not contain a diagnosis of sinusitis.  Thus, there is no basis for assignment of a rating pursuant to the sinusitis diagnostic criteria.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

In sum, the evidence does not more nearly approximate a compensable disability rating for allergic rhinitis for the period prior to December 17, 2015, nor a disability rating in excess of 10 percent from December 17, 2015.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar spine disability 

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 
5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

In this case, service connection has been established for lumbar spine degenerative disc disease and osteoarthropathy, rated 10 percent disabling, effective September 1, 2009, and 40 percent disabling, effective December 17, 2015.  

In order to obtain a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability would have to manifest in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis; and, in order to obtain a disability rating in excess of 40 percent the Veteran's disability would have to manifest in unfavorable ankylosis of the entire thoracolumbar spine.  

Initially, the Board notes that there is no indication that the Veteran's spine is ankylosed.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  STEDMAN'S MEDICAL DICTIONARY 90 (27th Ed. 2000).  The Veteran is able to flex his spine.  Both the December 2015 and April 2017 VA examinations reflect that there is no ankylosis of the spine.  The treatment records on file do not otherwise reflect that the Veteran's spine is ankylosed or comparable therewith.  Thus, there is no basis for assignment of a disability rating in excess of 40 percent in contemplation of the General Rating Formula for Diseases and Injuries of the Spine criteria.

At the July 2009 VA examination, the Veteran complained of stiffness, numbness, and pain.  He described the pain as aching, cramping, burning and sharp elicited by physical activity and relieved by rest and medication.  He reported functional impairment of not being able to drive long distances.  His posture and gait were normal.  There was no evidence of radiation pain on movement, muscle spasm or tenderness.  The straight leg raise was negative.  Range of motion was normal.  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.  An x-ray examination was negative.  07/22/2009 LCMD, C&P Exam at 4, 13.  

A December 2009 VA treatment record reflects complaints of pain and low back pain radiating to his left leg for four months.  There was limited flexion, mild muscle spasm with normal gait.  The assessment was chronic low back pain.  02/16/2010 LCMD, CAPRI at 17.  

A February 2010 VA treatment record reflects complaints of chronic back pain.  He reported sharp pain, with tingling down the left leg.  06/09/2010 LCMD, CAPRI at 42.

An April 2010 VA treatment record reflects that the Veteran was having pain down his left leg, and chronic low back pain is reflected.  Id. at 33.  

A May 2010 VA treatment record reflects pain radiating to his legs, left more than right.  Objective findings were limited flexion, mild muscle spasm with normal gait.  Id. at 6.  

An October 2010 VA treatment record reflects complaints of chronic pain issues involving the lumbar spine.  He had low back pain down the lower left extremity to the foot.  Lumbar radiculopathy was assessed.  11/30/2011 LCMD, CAPRI at 53.  

A January 2011 VA treatment record reflects assessments of DDD of the lumbar spine and lumbar radiculopathy.  Id. at 47.  

An October 2011 MRI reflects an impression of moderate spinal stenosis L4-5 with possible compression of the L5 nerve roots and the exiting L4 nerve roots, moderate spinal stenosis at L5-S1 with compression of the S1 nerve roots.  Id. at 110.  

November 2013 and August 2014 VA treatment records reflect complaints of chronic low back pain radiating to left leg with no muscle spasm, limited flexion, and no weakness in the legs.  03/22/2017 CAPRI at 107, 124.

For the period prior to December 17, 2015, range of motion of 60 degrees or less is not shown.  Moreover, while muscle spasms have been objectively confirmed, such has not resulted in an abnormal gait or abnormal spinal contour.  While the Board finds that the competent evidence does not support a rating in excess of 10 percent, the Board finds that a 40 percent is warranted from February 5, 2015, the date he testified before the Board that he experiences fatigue and weakness which gets worse with repetitive use.  02/05/2015 Hearing Testimony at 6.  He testified as to limitation of motion, reporting that he could not bend at all to pick anything up off the ground.  He reported having to squat and his back locks up often.  Id. at 7.  He reported instability in his back, feeling like his back is going to give out, especially when he is fatigued.  Id.  The December 2015 VA examination conducted approximately 10 months later reflects that flexion was to 25 degrees with decreased mobility due to pain, with pain, fatigue, and lack of endurance limiting functional ability.  Thus, while the competent and probative evidence does not support a rating in excess of 10 percent for the period prior to February 5, 2015, affording the Veteran the benefit of the doubt, the Board finds that a 40 percent rating is warranted from the date of his testimony.  

For the period prior to February 5, 2015, there is no indication in the record of incapacitating episodes of at least 2 weeks.  While acknowledging that the Veteran has sought continual treatment for chronic low back pain, incapacitating episodes are not reflected nor bedrest prescribed by a physician.  For the period from February 5, 2015, incapacitating episodes of 6 weeks or more are not shown.  While acknowledging the Veteran's report in the December 2015 VA examination that flares result in pain which require him to lay down every 2 weeks, such does not amount to 6 weeks of incapacitating episodes.  Likewise, the VA examiner checked the 'No' box with regard to whether the Veteran requires bed rest prescribed by a physician.  At the April 2017 examination, the Veteran reported flare-ups that occur if he overexerts himself, is tired, or attempts to bend over.  Flare-ups last three days and occur at least twice a week.  He lies on his back and applies heat or cold.  The examiner checked the 'No' box with regard to whether the Veteran requires bed rest prescribed by a physician.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants respective higher ratings than the 10 percent and 40 percent ratings.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  A 10 percent rating is in effect for the period prior to February 5, 2015 in contemplation of his functional limitations, to include as due to pain.  With regard to the period from February 5, 2015, the December 2015 VA examiner stated that pain, fatigue, and lack of endurance result in functional impairment without any specific findings of additional limitation of motion.  His functional impairments limit his ability to run, and he has minimal tolerance for bending, twisting, reaching, climbing and weight bearing.  He has poor tolerance for long periods of sitting for longer than a 1 hour period.  The April 2017 VA examiner noted that pain causes functional loss.  

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.  Here, the findings reflected in the VA examination reports and treatment records do not support a rating in excess of 40 percent for the period from February 5, 2015.  Despite the Veteran's painful motion, this does not result in a separate and/or higher rating unless it actually results in additional functional loss.  DeLuca, 8 Vet. App. at 204-07.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and limitations due to his lumbar spine disability, the 40 percent disability rating takes into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  

Radiculopathy, left lower extremity

A 10 percent rating is in effect for radiculopathy, left lower extremity, effective December 17, 2015, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520/8720.  The Boar finds that a 20 percent rating is warranted for radiculopathy, left lower extremity, for the period from September 1, 2009, as radiculopathy is reflected in the treatment records, and the Veteran's symptoms range from mild to moderate in nature.  

Specifically, a December 2009 VA treatment record reflects complaints of pain and low back pain radiating to his left leg for four months.  02/16/2010 LCMD, CAPRI at 17.  A February 2010 VA treatment record reflects complaints of chronic back pain.  He reported sharp pain, with tingling down the left leg.  06/09/2010 LCMD, CAPRI at 42.  An April 2010 VA treatment record reflects that the Veteran was having pain down his left leg, and chronic low back pain is reflected.  Id. at 33.  VA treatment records reflect that lumbar radiculopathy became an active problem on March 25, 2010.  Id. at 13.  A May 2010 VA treatment record reflects pain radiating to his legs, left more than right.  Objective findings were limited flexion, mild muscle spasm with normal gait.  Id. at 6.  An October 2010 VA treatment record reflects complaints of chronic pain issues involving the lumbar spine.  He has low back pain down the lower left extremity to the foot.  Lumbar radiculopathy was assessed.  11/30/2011 LCMD, CAPRI at 53.  A January 2011 VA treatment record reflects assessments of degenerative disc disease of the lumbar spine and lumbar radiculopathy.  Id. at 47.  An October 2011 MRI reflects an impression of moderate spinal stenosis L4-5 with possible compression of the L5 nerve roots and the exiting L4 nerve roots, moderate spinal stenosis at L5-S1 with compression of the S1 nerve roots.  Id. at 110.  

The December 2015 VA examination reflects moderate intermittent pain, mild paresthesias/dyesthesias, and moderate numbness.  The examiner characterized his radiculopathy as moderate in nature.  The April 2017 VA examination reflects moderate intermittent pain, mild paresthesias/dysesthesias, and moderate numbness.  The examiner characterized his radiculopathy as mild in nature.  

Based on the objective findings contained within the treatment records and VA examination reports, the Board finds that a 20 percent rating is warranted from September 1, 2009, as the Veteran's radiculopathy is more nearly approximated by moderate incomplete paralysis.  In this regard, the symptoms documented prior to the Veteran undergoing the December 2015 VA examination are consistent with the findings contained in the VA treatment records.  While the Veteran experiences impaired function associated with his radiculopathy, such does not result in complete paralysis of the left lower extremity and because the frequency is not constant (see, e.g., 2017 VA examination report noting intermittent pain) and the severity is not moderately severe.  Indeed, this is supported by objective findings noted above on VA examination and in treatment records.  For example, the October 2011 MRI reflects moderate spinal stenosis with compression and the 2015 and 2017 VA examination reports each reflect an assessment by a competent medical profession of moderate degree.

Otherwise there is no basis for assigning separate ratings for neurological manifestations due to the Veteran's service-connected back disability, to include bowel or bladder problems.  The benefit of the doubt has been applied, as applicable.

Right shoulder disability

The Veteran's right shoulder disability is rated 20 disabling, pursuant to Diagnostic Code 5201, limitation of motion of the arm.  

The evidence of record reflects that the Veteran is right-handed.

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint. 

Where arm limitation of motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned for the major side, under Diagnostic Code 5201.  Limitation of motion midway between the side and shoulder level contemplates a 30 percent evaluation for the major side, and limitation of motion at shoulder level contemplates a 20 percent evaluation for the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Additionally, under Diagnostic Code 5202, for impairment of the humerus, a 20 percent rating is granted when there is malunion, with moderate deformity, for the major arm; a 30 percent rating is warranted when there is marked deformity of the major arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is granted for the major arm when there are frequent episodes and guarding of all arm movements.  For fibrous union of the major arm a 50 percent rating is assigned for the major arm.  A 60 percent rating is warranted for nonunion (false flail joint) of the major arm.  An 80 percent rating is warranted for loss of head of (flail shoulder) for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Further, under Diagnostic Code 5203, for impairment of the clavicle or scapula in the major arm, a 10 percent rating is granted for malunion or nonunion without loose movement and a 20 percent rating is granted for nonunion with loose movement or for dislocation.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board finds that a rating in excess of 20 percent is not warranted for any period contemplated by this appeal under the applicable diagnostic code regarding range of motion.  Indeed, a 30 percent rating is not warranted as the competent and probative evidence does not reflect limitation of motion midway between side and shoulder level.  

The July 2009 examination reflects normal range of motion (flexion, abduction, external/internal rotation) with no detectable alteration in form or function.  There was no sign of edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  There was normal strength with no fixed position.  Pain, weakness, lack of endurance, fatigue or incoordination does not impact further on the range of motion after repetitive use.  07/22/2009 LCMD, C&P Exam (Occupational Medicine) at 10.  A July 2009 x-ray of the right shoulder was negative.  07/22/2009 LCMD, C&P Exam (Occupational Medicine) at 2.  

A January 2010 VA outpatient record reflects the Veteran's complaint of right shoulder pain.  There was tenderness on lateral part of the joint.  There was limited range of motion and he could not raise his hand above his head.  02/16/2010 LCMD, CAPRI at 7-8.

A July 2012 VA outpatient record reflects reports of right side pain but there were no specific objective findings regarding the shoulder.  An x-ray examination was within normal limits.  08/01/2012 LCMD, CAPRI at 1-4.

The December 2015 VA examination reflects flexion 0 to 85 degrees, abduction 
0 to 90 degrees, external rotation 0 to 70 degrees, and internal rotation 0 to 40 degrees.  There was decreased mobility due to pain and pain on weight bearing.  The Veteran report flare-ups quarterly with aching dull pain of 8/10 that lasted 
3-12 hours.  Regarding functional loss the Veteran stated the he could not climb or perform overhead worked.  He added that he can only keep his arm raised at shoulder level for a short period of time before it gets weak.  The report indicates that pain, fatigue, weakness, and lack of endurance all cause his functional loss.  There was no atrophy or ankylosis.

An April 2017 VA examination reflects flexion 0 to 90 degrees, abduction 0 to 85 degrees, external rotation 0 to 60 degrees, and internal rotation 0 to 30 degrees.  He was able to perform repetitive use testing without additional functional loss or range of motion after three repetitions.    

The Board notes that the competent evidence does not reflect limitation of motion midway between side and shoulder level.  Despite the lack of range of motion findings contained in the July 2009 examination report, pain was associated with weakness, stiffness, lack of endurance and crushing and sharp pain with a severity of 2 on a 10 point scale.  Additionally, as noted above, the December 2015 VA examiner noted decreased mobility due to pain with regard to range of motion and functional loss.  There was evidence of pain with weight bearing and evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Pain, fatigue, weakness, and lack of endurance cause functional loss but without any changes to range of motion.  There was interference with weight bearing and use of the arm in internal rotation or above the horizontal plane.  With regard to functional impact, the April 2017 VA examiner commented that pain causes functional loss and that the Veteran is unable to lift or carry greater than 30 pounds or perform overhead tasks.  The Board finds such evidence is consistent with his subjective complaints of being unable to perform overhead tasks and inability to lift heavy objects.  The weight of the evidence, however, does not support a finding that the Veteran's disability picture due to functional loss/limitations or flare-ups limitation of motion is more nearly approximated as limited motion midway between side and shoulder level.  Considering the DeLuca and Mitchell factors and the evidence of record, the Board finds that the current 20 percent rating already compensates the Veteran for any functional loss due to pain affecting the right shoulder, to include his lack of ability to lift heavy object and hold his arm at shoulder level for a short period of time.  DeLuca, 8 Vet. App. at 204-07.  In light of the foregoing, the Board finds that an increased rating due to functional impairment would not be appropriate under the criteria of 38 C.F.R. §§ 4.40 and 4.45.  

With regard to Diagnostic Code 5202, recurrent dislocation at the scapulohumeral joint, fibrous union of the humerus, and malunion of the humerus are not shown.  Ankylosis has not been shown, thus a rating is not warranted per Diagnostic Code 5200.  While the examiner checked the 'Yes' box for suspected 'clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition,' such does not affect range of motion, albeit with tenderness on palpation of the AC joint.  A rating pursuant to Diagnostic Code 5203 would not provide the basis for a higher rating.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A service record reflects that the Veteran requested a test for sleep apnea as his wife tells him he snores and stops breathing sometimes.  05/28/2009 LCMD, STR-Medical at 83 (of 150).  A May 2009 'Sleep Analysis Report' reflects that there is no evidence of significant sleep disordered breathing.  05/28/2009 LCMD, STR-Medical at 25 (of 100).

An April 2011 VA treatment record reflects that a sleep study without significant sleep apnea concerns overall.  11/30/2011 LCMD, CAPRI at 28, 38.  

An April 2013 VA sleep study showed no obstructive apnea present.  03/22/2017 CAPRI at 133.

At the February 2015 Board hearing, the Veteran testified that he first noticed sleeping problems when he returned from the Persian Gulf.  His platoon sergeant and squad leader told him he snored.  02/05/2015 Hearing Testimony at 22.  His spouse testified that the Veteran snored and had breathing problems following his deployment.  Id. at 23.  

In December 2015, the Veteran underwent a VA examination.  The Veteran reported an onset of sleep apnea in 2001 post-Persian Gulf War deployment.  He stated that in August 2001 his wife noticed apneic episodes, gasping for air.  Post-discharge in 2009 his wife noticed he was snoring very loudly and gasping for air.  He reported that he would sleep for 6 hours and feel like he got only 2 hours.  The Veteran underwent a polysomnography and there was no evidence of significant stress disordered breathing.  The examiner stated that there is no diagnosis for a condition of sleep apnea.  The examiner stated that the etiology is likely multifactorial due to a history of chronic pain syndrome and PTSD/insomnia/depression.  

The evidence of record does not otherwise contain a diagnosis of sleep apnea.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (stating that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Per three sleep studies conducted in 2009, 2013, and 2015, sleep apnea was not shown.  Thus, a sleep condition has not been diagnosed.  The Board has considered the Veteran's and his spouse's statements regarding her observations of the Veteran.  They are competent to observe breathing difficulties and symptoms such as loud and/or constant snoring.  Based on their lay statements, the Veteran has undergone diagnostic testing which has been negative for sleep apnea.  While competent to observe symptoms, the Board finds that the Veteran and his spouse are not competent to attest to a diagnosis of sleep apnea as this requires medical expertise.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  In sum, the Board finds that the Veteran's and his spouse's statements regarding symptoms are outweighed by the lack of diagnosis following testing and lack of diagnosis in the medical records.  Indeed, the sleep studies were conducted by specialists with diagnostic equipment.  The Board places greater on this this competent medical evidence.  

The Board has also given consideration to 38 U.S.C.A. § 1154(b), which provides that if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  A combat veteran may invoke section 1154(b) to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) ("[A]lthough the record contained evidence of the cause of [the veteran's] disability-acoustic trauma mortar blasts ... -he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service.").  In Reeves, the Federal Circuit reasoned that this distinction is useful because if a veteran is able to "use the section 1154(b) presumption to show that he incurred a permanent hearing disability in service, it presumably would [be] far easier for him to establish that there was a nexus between his military service and [a hearing disability]."  Id.  In this case, however, despite the Veteran's lay assertions, a diagnosis of sleep apnea has not been rendered.  

In sum, the preponderance of the evidence is against service connection for sleep apnea so the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for sleep apnea is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial disability rating of 50 percent for PTSD with MDD from September 1, 2009 is granted; but a disability rating in excess of 50 percent is denied.  

An initial rating of 30 percent for headaches is granted from September 1, 2009; but a disability rating in excess of 30 percent is denied.

An initial compensable rating for allergic rhinitis prior to December 17, 2015 is denied.

A disability rating in excess of 10 percent for allergic rhinitis from December 17, 2015 is denied.

An initial disability rating in excess of 10 percent for lumbar spine DDD and osteoarthropathy prior to February 5, 2015 is denied.

A disability rating of 40 percent for lumbar spine DDD and osteoarthropathy from February 5, 2015 is granted; but a disability rating in excess of 40 percent is denied.

From September 1, 2009, an initial 20 percent rating, but no higher, for radiculopathy, left lower extremity, is granted.  

An initial disability rating in excess of 20 percent for right shoulder degenerative changes of the acromioclavicular joint is denied.

Service connection for sleep apnea is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


